582 F.2d 334
Simon VASQUEZ-CONTRERAS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 78-1672

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 3, 1978.
Jones, Davis & Craig, Paul W. Jones, Jr., Austin, Tex., for petitioner.
Griffin B. Bell, Atty. Gen., U. S. Dept. of Justice, Washington, D. C., Philip Wilens, Chief, Rex L. Young, James P. Morris, Attys., Govt.  Reg. & Labor Section, Dept. of Justice, Washington, D. C., Eric A. Fisher, Atty. Crim. Div., Dept. of Justice, Washington, D. C., for respondent.
Joe F. Staley, District Director, Immig. & Nat. Service, San Antonio, Tex., Troy A. Adams, Jr., Dist. Director, Immig. & Nat. Service, New Orleans, La., for other interested parties.
Petition for Review of an Order of the Immigration and Naturalization Service.
Before GOLDBERG, AINSWORTH and HILL, Circuit Judges.
PER CURIAM.


1
The petitioner petitions this court to review an order by the Board of Immigration Appeals denying to the petitioner a new grant of voluntary departure and dismissing an appeal from an immigration judge's denial of petitioner's motion to reopen the deportation proceedings against him.  Our review is limited to the determination of whether the denial of petitioner's motions was an abuse of discretion.  Gena v. Immigration and Naturalization Service, 424 F.2d 227, 232 (5th Cir. 1970).  We hold the Board's order of December 14, 1977 was not an abuse of discretion.  "Although an abundance of administrative patience has prolonged petitioner's presence in this country, the time has come to write finis to these proceedings."  Id. at 233.


2
The order of the Board is affirmed and the petition for review is dismissed.


3
DISMISSED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I